169 S.W.3d 556 (2005)
STATE of Missouri, Respondent,
v.
Randy J. WOLLEN, Appellant.
No. WD 64341.
Missouri Court of Appeals, Western District.
August 16, 2005.
Rosalynn Koch, Asst. State Public Defender, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Nicole L. Loethen, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Before HOWARD, P.J., and SMART and NEWTON, JJ.

Order
PER CURIAM.
Randy J. Wollen appeals from his conviction by a jury of second-degree statutory sodomy in violation of section 566.064, RSMo 2000. At trial, Wollen raised the affirmative defense under section 566.020.3, RSMo 2000, that he reasonably believed the victim to be seventeen years of age or older. On appeal, Wollen claims that the trial court abused its discretion in sustaining the State's objections to his questioning of several witnesses regarding whether the victim looked "more mature" than her actual age.
Affirmed. Rule 30.25(b).